DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment
2.	The preliminary amendment filed on 10/08/2019 cancels claims 1-20 ,claims 21-40 are presented for examination.
Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 10/08/2019 are acceptable for examination purposes.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 12/03/2019 & 04/19/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Objections
7.	Claims 21, 28, and 35 are objected to because of the following informalities: 
In regards to claim 21, the claim recites " wherein the estimates of the first class have a first bit error ratio (BER);----- wherein the estimates of the second class have a second BER that is less than the first BER." For better understanding, the Examiner suggests the preamble of claim be amended as the following example, wherein the estimates of the first class of the second bits have a first bit error ratio (BER);----- wherein the estimates of the second class of the second bits have a second BER that is less than the first BER." Appreciate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 21, the claim recites "--- detecting symbols from a signal received over the communication channel --." The phrase of “detecting symbols” (emphasis added), it is unclear in the claim what is the detecting feature related to? For example, detecting symbol errors? Or what is the detecting refer to? thus rendering the claim ambiguous. 
Other independent claims  28 and 35 recite similar limitations of claim 1. Therefore, are rejected for the same reason of claim 1.
Dependent claims 22-27, 29-34, and 36-40 depend from the base claims 21, 28, and 35 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 21 and 35 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 respectively of U.S patent application No: 10,367,600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 and 35 of the present application are substantially equivalent to claims 1 and 10 of the reference application as shown in the chart and explanation below.
Instant Application No. 16/603,623
U.S Patent Application No. 10,367,600

Claim 21.















A method of decoding information bits received at a receiver device over a communication channel, the method comprising: detecting symbols from a signal received over the communication channel; decoding estimates of first bits from the symbols; applying contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits, wherein the estimates of the first class have a first bit error ratio (BER); 

applying a first forward error correction (FEC) decoding operation to the estimates of the first class to generate first error-free bits; and using the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits, wherein the estimates of the second class have a second BER that is less than the first BER.
Claim 1.
A method for transmission of information bits over a communications channel between a transmitter device and a receiver device, the method comprising: at the transmitter device applying forward error correction (FEC) encoding to a set of information bits to generate first bits consisting of N classes of bits, wherein N≥2, and wherein each class is associated with a distinct information rate; applying contrast encoding to the first bits to generate second bits, the second bits comprising at least one group consisting of second bits that are dependent on the first bits of at least two of the N classes; mapping the second bits to symbols; and transmitting a signal representative of the symbols over the communications channel; 

at the receiver device detecting received symbols from a signal received over the communications channel; decoding estimates of the second bits from the received symbols; applying contrast decoding to the estimates of the second bits to generate estimates of a first class of the first bits, wherein the contrast decoding is the inverse of the contrast encoding applied at the transmitter device;


 applying a first FEC decoding operation to the estimates of the first class to generate first error-free bits; and using the contrast decoding and the first error-free bits to generate estimates of a second class of the first bits.

Claim 35.

















A non-transitory computer-readable medium storing instructions which, when executed by a processor of an electronic device, cause the electronic device: to detect symbols from a signal received over the communication channel; to decode estimates of first bits from the symbols; to apply contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits, wherein the estimates of the first class have a first bit error ratio (BER); 


to apply a first forward error correction (FEC) decoding operation to the estimates of the first class to generate first error-free bits; and to use the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits, wherein the estimates of the second class have a second BER that is less than the first BER.

Claim 10.
A system for transmission of information bits over a communications channel, the system comprising: a transmitter device comprising a first processor and a first memory storing computer-executable instructions which, when executed by the first processor, cause the transmitter device to apply forward error correction (FEC) encoding to a set of information bits to generate first bits consisting of N classes of bits, wherein N≥2, and wherein each class is associated with a distinct information rate; to apply contrast encoding to the first bits to generate second bits, the second bits comprising at least one group consisting of second bits that are dependent on the first bits of at least two of the N classes; to map the second bits to symbols; and to transmit a signal representative of the symbols over the communications channel; 

a receiver device comprising a second processor and a second memory storing computer-executable instructions which, when executed by the second processor, cause the receiver device to detect received symbols from a signal received over the communications channel; to decode estimates of the second bits from the received symbols; to apply contrast decoding to the estimates of the second bits to generate estimates of a first class of the first bits, wherein the contrast decoding is the inverse of the contrast encoding applied at the transmitter device; 

to apply a first FEC decoding operation to the estimates of the first class to generate first error-free bits; and to use the contrast decoding and the first error-free bits to generate estimates of a second class of the first bits.
 


From the table above, claims 1 and 10 of the reference application contain every limitations of claims 21 and 35 of the instant application except the feature of “the estimates of the first and second class have a first and second bit error ratio (BER).” Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of the instant application and the reference application to include the estimates of the first and second class have a first and second BER for the purpose of minimize the error in the data transmission. Thus, claims 21 and 35 of the present application are not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same function. This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 21-26, 28-33, and 3-40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Batshon et al. (U.S. PN: 2015/0071312) "herein after as Batshon" in view of Blalkowaski et al. (U.S. PN: 2011/0004802) "herein after as Blalkowaski."

As per claim 21:
Batshon substantially teaches or discloses a method of decoding information bits received at a receiver device over a communication channel, the method comprising (see paragraph [0023], herein the transmission system serves to transmit a plurality of optical channels over an optical information path 102 from a transmitting terminal 104 to one or more remotely located receiving terminals 106): detecting symbols from a signal received over the communication channel (see paragraph ]00032], herein the detector 302 may include a known coherent receiver, e.g. a polarization diversity coherent receiver, configured to receive the signal on the optical carrier wavelength .lamda..sub.N and convert the optical signal into one or more associated electrical outputs (e.g. an output associated with each polarization in a polarization multiplexed modulation format) representative of the QAM symbols modulated on the optical carrier wavelength .lamda..sub.N by the modulator 206 (FIG. 2)); decoding estimates of first bits from the symbols (see paragraph [0021], herein symbols associated with each block of n bits may be decoded by selecting the symbols having correct parity and the minimum Euclidean distance to the detected symbols); applying contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits (see paragraph [0061], herein the de-interleaver 802 which reverses the bit-interleaving performed by the associated interleaver 704 in the transmitter 700 and provides n-3 associated de-interleaved outputs to the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1), wherein the estimates of the first class have a first bit error ratio (BER) (see Fig. 9); applying a first forward error correction (FEC) decoding operation to the estimates of the first class to generate first error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806); and using the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits (see paragraph [0060], herein The de-mapper 304a provides a de-mapper output including blocks of n-3 bits).
Batshon does not explicitly teach wherein the estimates of the second class have a second BER that is less than the first BER.
However, Blalkowaski in same field of endeavor teaches wherein the estimates of the second class have a second BER that is less than the first BER (see claim 6, herein wherein the series of bits is a first series of bits, and the bit error rate is a first bit error rate, the method further including: after the parameter has been adjusted, supplying a second series of bits having a second bit error rate, which is less than the first bit error rate).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by estimating of the second class have a second BER that is less than the first BER.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating of the second class have a second BER that is less than the first BER would have improved or reduced the BER to a level (see the abstract of Blalkowaski ).

As per claim 22:
Batshon teaches that applying a second FEC decoding operation to the estimates of the second class to generate second error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 23:
Batshon teaches that wherein the first FEC decoding operation and the second FEC decoding operation are each associated with a distinct information rate (see paragraph [0056], herein Numerous FEC codes are known, each with different properties related to how the codes are generated and consequently how they perform).

As per claim 24:
Batshon teaches that wherein the estimates of the first bits comprise multi-bit confidence values (see paragraph 0035], De-mapping may be performed, for example using a maximum a posteriori (MAP) detector, and may be performed iteratively in response to a priori log likelihood ratio (LLR) feedback from the output of the receiver).

As per claim 25:
Batshon teaches that wherein the multi-bit confidence values comprise log-likelihood ratios (see paragraph 0062], The data output of the multiplexer 806 is fed back to the de-mapper 304a through the interleaver 808 to provide a priori LLR information used by the de-mapper 304a in decoding the input thereto).

As per claim 26:
Batshon teaches that wherein the contrast decoding comprises applying a combining operation to at least two of the estimates of the first bits (see paragraph [0061], herein the multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 28:
Batshon substantially teaches or discloses an electronic device operable to decode information bits received over a communication channel, the electronic device comprising circuitry configured (see paragraph [0023], herein the transmission system serves to transmit a plurality of optical channels over an optical information path 102 from a transmitting terminal 104 to one or more remotely located receiving terminals 106): to detect symbols from a signal received over the communication channel channel (see paragraph ]00032], herein the detector 302 may include a known coherent receiver, e.g. a polarization diversity coherent receiver, configured to receive the signal on the optical carrier wavelength .lamda..sub.N and convert the optical signal into one or more associated electrical outputs (e.g. an output associated with each polarization in a polarization multiplexed modulation format) representative of the QAM symbols modulated on the optical carrier wavelength .lamda..sub.N by the modulator 206 (FIG. 2)); to decode estimates of first bits from the symbols (see paragraph [0021], herein symbols associated with each block of n bits may be decoded by selecting the symbols having correct parity and the minimum Euclidean distance to the detected symbols); to apply contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits (see paragraph [0061], herein the de-interleaver 802 which reverses the bit-interleaving performed by the associated interleaver 704 in the transmitter 700 and provides n-3 associated de-interleaved outputs to the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1), wherein the estimates of the first class have a first bit error ratio (BER) (see Fig. 9); to apply a first forward error correction (FEC) decoding operation to the estimates of the first class to generate first error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806); and to use the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits (see paragraph [0060], herein The de-mapper 304a provides a de-mapper output including blocks of n-3 bits).
Batshon does not explicitly teach wherein the estimates of the second class have a second BER that is less than the first BER.
However, Blalkowaski in same field of endeavor teaches wherein the estimates of the second class have a second BER that is less than the first BER (see claim 6, herein wherein the series of bits is a first series of bits, and the bit error rate is a first bit error rate, the method further including: after the parameter has been adjusted, supplying a second series of bits having a second bit error rate, which is less than the first bit error rate).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by estimating of the second class have a second BER that is less than the first BER.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating of the second class have a second BER that is less than the first BER would have improved or reduced the BER to a level (see the abstract of Blalkowaski ).

As per claim 29:
Batshon teaches that wherein the circuitry is further configured: to apply a second FEC decoding operation to the estimates of the second class to generate second error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 30:
Batshon teaches that wherein the first FEC decoding operation and the second FEC decoding operation are each associated with a distinct information rate (see paragraph [0056], herein Numerous FEC codes are known, each with different properties related to how the codes are generated and consequently how they perform).

As per claim 31:
Batshon teaches that wherein the estimates of the first bits comprise multi-bit confidence values (see paragraph 0035], De-mapping may be performed, for example using a maximum a posteriori (MAP) detector, and may be performed iteratively in response to a priori log likelihood ratio (LLR) feedback from the output of the receiver).

As per claim 32:
Batshon teaches that wherein the multi-bit confidence values comprise log-likelihood ratios (see paragraph 0062], The data output of the multiplexer 806 is fed back to the de-mapper 304a through the interleaver 808 to provide a priori LLR information used by the de-mapper 304a in decoding the input thereto).

As per claim 33:
Batshon teaches that wherein the contrast decoding comprises applying a combining operation to at least two of the estimates of the first bits (see paragraph [0061], herein the multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 35:
Batshon substantially teaches or discloses a non-transitory computer-readable medium storing instructions which, when executed by a processor of an electronic device, cause the electronic device: to detect symbols from a signal received over the communication channel (see paragraph [0023], herein the transmission system serves to transmit a plurality of optical channels over an optical information path 102 from a transmitting terminal 104 to one or more remotely located receiving terminals 106, and Fig. 8); to decode estimates of first bits from the symbols channel (see paragraph ]00032], herein the detector 302 may include a known coherent receiver, e.g. a polarization diversity coherent receiver, configured to receive the signal on the optical carrier wavelength .lamda..sub.N and convert the optical signal into one or more associated electrical outputs (e.g. an output associated with each polarization in a polarization multiplexed modulation format) representative of the QAM symbols modulated on the optical carrier wavelength .lamda..sub.N by the modulator 206 (FIG. 2)); to apply contrast decoding to the estimates of the first bits to generate estimates of a first class of second bits (see paragraph [0061], herein the de-interleaver 802 which reverses the bit-interleaving performed by the associated interleaver 704 in the transmitter 700 and provides n-3 associated de-interleaved outputs to the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1), wherein the estimates of the first class have a first bit error ratio (BER) (see Fig. 9); to apply a first forward error correction (FEC) decoding operation to the estimates of the first class to generate first error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806); and to use the contrast decoding and the first error-free bits to generate estimates of a second class of the second bits (see paragraph [0060], herein The de-mapper 304a provides a de-mapper output including blocks of n-3 bits).
Batshon does not explicitly teach wherein the estimates of the second class have a second BER that is less than the first BER.
However, Blalkowaski in same field of endeavor teaches wherein the estimates of the second class have a second BER that is less than the first BER (see claim 6, herein wherein the series of bits is a first series of bits, and the bit error rate is a first bit error rate, the method further including: after the parameter has been adjusted, supplying a second series of bits having a second bit error rate, which is less than the first bit error rate).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by estimating of the second class have a second BER that is less than the first BER.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the estimating of the second class have a second BER that is less than the first BER would have improved or reduced the BER to a level (see the abstract of Blalkowaski ).

As per claim 36:
Batshon teaches that wherein the instructions, when executed by the processor, cause the electronic device: to apply a second FEC decoding operation to the estimates of the second class to generate second error-free bits (see paragraph [0061], herein The FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 may each be configured to decode the data stream received thereby using the FEC code applied at the transmitter 700 to provide associated FEC decoded outputs. The n-3 FEC decoded outputs of each of the FEC decoders 804-(n-3), 804-(n-2) . . . 804-1 are coupled to a known multiplexer 806. The multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

As per claim 37:
Batshon teaches that wherein the first FEC decoding operation and the second FEC decoding operation are each associated with a distinct information rate (see paragraph [0056], herein Numerous FEC codes are known, each with different properties related to how the codes are generated and consequently how they perform).

As per claim 38:
Batshon teaches that wherein the estimates of the first bits comprise multi-bit confidence values (see paragraph 0035], De-mapping may be performed, for example using a maximum a posteriori (MAP) detector, and may be performed iteratively in response to a priori log likelihood ratio (LLR) feedback from the output of the receiver).

As per claim 39:
Batshon teaches that wherein the multi-bit confidence values comprise log-likelihood ratios (see paragraph 0062], The data output of the multiplexer 806 is fed back to the de-mapper 304a through the interleaver 808 to provide a priori LLR information used by the de-mapper 304a in decoding the input thereto).

As per claim 40:
Batshon teaches that wherein the contrast decoding comprises applying a combining operation to at least two of the estimates of the first bits (see paragraph [0061], herein the multiplexer 806 multiplexes outputs of the FEC code decoders 804-(n-3), 804-(n-2) . . . 804-1 to produce a serial digital data output that reproduces the data on path 118-N at the transmitter 700).

11.	Claims 27 and 34 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Batshon in view of Blalkowaski in further view of Beerel et al. (U.S. PN: 2002/0021770) "herein after as Beerel."

As per claims 27 and 34
Batshon- Blalkowaskias combined does not explicitly teach wherein the combining operation comprises a calculation of an approximation to a sum-product operation.
However, Beerel in same field of endeavor teaches wherein the combining operation comprises a calculation of an approximation to a sum-product operation. (see paragraph [0049], herein The mapping is defined by the combining and marginalization operators used. It is now well-understood that one need only consider one specific reasonable choice for marginalization and combining operators and the results easily translate to other operators of interest. Thus, the focus is on the min-sum marginalization-combining operation with the results translated to max-product, sum-product, min*-sum, and max*-sum in a standard fashion).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Batshon with the teachings of Blalkowaski by combining operation comprises a calculation of an approximation to a sum-product operation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the combining operation comprises a calculation of an approximation to a sum-product operation would have improved energy efficiency (see paragraph [0002] of Beerel).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/            Supervisory Patent Examiner, Art Unit 2112